DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 13 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name Teflon®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to the dielectric material and, accordingly, the identification/description is indefinite.
Claim 13 recites the limitation " the stabilizing electrodes are bonded to the inside surface of the end wall through an electrically conductive adhesive or a layer of conductive compound " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation " the gas chamber " in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes it is assumed that the limitation is referring to the plasma chamber.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauer et al. (20040031676, cited by Applicant), Brauer hereinafter.
Regarding claim 1, Brauer discloses a compound electrode assembly for generating a plasma in a plasma chamber (22, ¶ [132]) of a plasma discharge device (ozone generating apparatus, ¶ [100]), the compound electrode assembly comprising: a casing (4, ¶ [97], fig. 1) made of a dielectric material, the casing (4) comprising at least one side wall and an end wall defining a closed end (15, ¶ [114], fig. 6); a discharge 
Regarding claim 2, Brauer discloses that the dielectric material is selected from the group consisting of quartz, borosilicate, ceramics and Teflon® (¶ [116]).
Regarding claim 3, Brauer discloses that the at least one side wall is a tubular side wall (¶ [43]).
Regarding claim 4, Brauer discloses that the end wall is a dielectric barrier (¶ [106]) of a plasma-generating mechanism of the plasma discharge device.
Regarding claim 5, Brauer discloses that the end wall projects within the plasma chamber (¶ [100], fig. 1).
Regarding claim 6, Brauer discloses that the end wall faces towards the plasma chamber (¶ [100], fig. 1).
Regarding claim 9, Brauer discloses that the discharge electrode (1) comprises a disk-shaped base portion and a cylindrical-shaped lead portion (¶ [57]).
Regarding claim 10, Brauer discloses that the sealing compound (10) bonds the discharge electrode (1) to the side wall (¶s [77] & [104]).
Regarding claim 11, Brauer discloses that the sealing compound (10) is made of a material selected from the group consisting of silicon-based putty, a ceramic with glass filler, an epoxy putty, a silicon-based material (¶ [77]) and a ceramic material.
Regarding claim 15, Brauer discloses an electron injection electrode (5, ¶ [97]) mounted outside of the casing (4) and along the side wall, the electron injection electron being configured to enable injection of free electron in the plasma chamber (¶ [112] 
Regarding claim 16, Brauer discloses that the electron injection electrode (5) is L-shaped and includes a first branch extending along the casing (4) and a second branch projecting within the plasma chamber (see fig. 1).
Regarding claim 18, Brauer discloses a plasma discharge device (ozone generating apparatus, ¶ [100]), comprising: a plasma chamber (22, ¶ [132]) traversed by a gas flow path (¶ [30]) allowing a flow of a gas sample (¶ [63]) through the plasma chamber (22); and at least one compound electrode assembly, each of said at least one compound electrode assembly comprising: a casing (4, ¶ [97], fig. 1) made of a dielectric material, the casing (4) comprising at least one side wall and an end wall defining a closed end (15, ¶ [114], fig. 6); a discharge electrode (1) mounted in the casing (4), the discharge electrode (1) being bonded to the end wall; and a sealing compound (10, ¶ [104]) surrounding the discharge electrode (1) and extending within the casing (4).

Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (4770858, cited by applicant), Collins hereinafter.
Regarding claim 40, Collins discloses a plasma discharge device, comprising: a plasma chamber (45, col. 4, line 14, fig. 7); a hollow electrode assembly (40, col. 4, lines 3-4), comprising: a rod (52, col. 4, lines 17-18) made of an insulating material, the rod (52) being traversed by a gas channel extending longitudinally therethrough to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer et al. (20040031676, cited by Applicant), Brauer hereinafter, in view of Bolden et al (20090288773, cited by Applicant), Bolden hereinafter.
Regarding claim 7, Brauer discloses the claimed invention according to claim 1.
However, Brauer fails to exemplify that the discharge electrode is made of aluminum or platinum.
In the same field of endeavor, Bolden discloses a discharge electrode (28) made of aluminum (¶ [28]) or platinum, in order to promote efficient heat transfer.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a discharge electrode made of aluminum or platinum as taught by Bolden in the device of Brauer, in order to promote efficient heat transfer.
Regarding claim 19, Brauer discloses the claimed invention according to claim 18.

In the same field of endeavor, Bolden discloses a pair of compound electrode assemblies (28, ¶ [27]), in order to promote increased uniformity of the plasma.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of effective filing of the claimed invention to have a pair of compound electrode assemblies as taught by Bolden in the device of Brauer, in order to promote increased uniformity of the plasma.

Allowable Subject Matter
Claims 8, 12, 14, 17 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if at least one the limitations indicated below where included in the base claim.
Regarding claim 8, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 8, and specifically comprising the limitation directed to the discharge electrode is bonded to the end wall with an electrically conductive adhesive or a layer of conductive compound, extending along an inside surface of the end wall.
Regarding claim 12, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 12, and specifically comprising the limitation directed to a pair of stabilizing electrodes, each stabilizing electrode being located within the casing and being bonded to an inside surface of the end wall alongside the discharge electrode.

Regarding claim 17, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 17, and specifically comprising the limitation directed to the electron injection electrode is mounted on the outside of the casing through an electrically conductive adhesive, a layer of conductive compound or a ceramic-based bonding compound.
Regarding claim 20, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 20, and specifically comprising the limitation directed to the pair of compound electrode assemblies is separated by an adjustable interelectrode spacing.
Regarding claim 21, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 21, and specifically comprising the limitation directed to a pair of ferrules, each compound electrode assembly being mounted and sealed to a corresponding one of the pair of ferrules.
Regarding claims 22-23, the claims are allowable for the reasons given in claim 21 because of their dependency status from claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879        

/Mariceli Santiago/Primary Examiner, Art Unit 2879